Case: 17-14486    Date Filed: 11/15/2019   Page: 1 of 6


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-14486
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 5:15-cr-00035-MTT-CHW-6


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

CYRON NORMAN,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                               (November 15, 2019)

Before ED CARNES, Chief Judge, MARCUS, and HULL, Circuit Judges.

PER CURIAM:
      Cyron Norman appeals his within-guidelines sentence of 37 months in

prison, contending that his sentence is both procedurally and substantively
                 Case: 17-14486   Date Filed: 11/15/2019   Page: 2 of 6


unreasonable because the district court failed to explain the reasons for imposing it.

The government moved to enforce an appeal waiver contained in Norman’s plea

agreement, and we ordered that the motion be carried with the case. We now grant

the motion.

      Norman pleaded guilty to using a cell phone to facilitate the crime of

possession with intent to distribute marijuana, in violation of 21 U.S.C. § 843(b)

and 18 U.S.C. § 2. His plea agreement contained an appeal waiver that said in

relevant part:

             The defendant understands that ordinarily [18 U.S.C. § 3742]
      will in certain cases allow for a direct appeal after sentencing followed
      by the Court of Appeals’ limited review of [his] sentence. But once
      this agreement is accepted and sentence is imposed by the District
      Court, defendant by this agreement forever waives any right to an
      appeal or other collateral review of [his] sentence in any court except
      for a claim of ineffective assistance of counsel. However, in the event
      that the District Court imposes a sentence that exceeds the advisory
      guideline range, then the defendant shall retain only the right to pursue
      a timely appeal directly to the Court of Appeals after the District Court
      imposes its sentence.

      During Norman’s plea colloquy the district court asked him about that

waiver. The court said:

            The plea agreement has a waiver of appeal or waiver of any right
      to seek review of your sentence with some exceptions. Do you
      understand that once you plead guilty and I accept your plea that you
      cannot appeal your sentence or seek review of your sentence except in
      accordance with the plea agreement?




                                          2
                Case: 17-14486      Date Filed: 11/15/2019      Page: 3 of 6


Norman said that he did understand, and that he did not have any questions about

the appeal waiver. The court asked Norman if he was “freely and voluntarily

giv[ing] up [his] right to appeal or to seek review of [his] sentence except as set

forth in the plea agreement,” and Norman said yes.

       Norman’s Presentence Investigation Report calculated his guidelines range

to be 37 to 46 months in prison. At the sentence hearing Norman agreed that range

was correct, but he asked for probation instead of prison time in light of the

assistance he provided to the government and his role in the drug conspiracy. The

district court denied his request for a variance and gave him a sentence at the

bottom of the guidelines range.1

       This is Norman’s appeal. He contends on three different grounds that his

appeal waiver does not prevent him from bringing this appeal. None of those

grounds has merit.

       First, Norman contends that he did not knowingly and voluntarily waive his

right to appeal. We review the voluntariness of an appeal waiver de novo. United

States v. Bushert, 997 F.2d 1343, 1352 (11th Cir. 1993). “To establish the

waiver’s validity, the government must show either that (1) the district court



       1
         Norman uses the terms “departure” and “variance” interchangeably in his response to
the government’s motion to dismiss. At the sentence hearing he used the word “departure” to
describe his request, but the government and the court used the word “variance.” A departure
and a variance are two different things. The more accurate term in these circumstances is
“variance.”
                                              3
              Case: 17-14486     Date Filed: 11/15/2019    Page: 4 of 6


specifically questioned the defendant about the provision during the plea colloquy,

or (2) it is manifestly clear from the record that the defendant fully understood the

significance of the waiver.” United States v. Weaver, 275 F.3d 1320, 1333 (11th

Cir. 2001). Norman argues that the district court failed to explain the waiver to

him in enough detail. He says that the court did not tell him that he would be

barred from appealing any contested rulings at sentencing, the court’s calculation

of his guidelines range, or the court’s denial of his request for a downward

variance.

      We disagree. The court told Norman three times that he was waiving his

right “to seek review of [his] sentence” except as provided in the plea agreement.

Norman’s right “to seek review of [his] sentence” naturally includes his right to

appeal any contested issues underlying his sentence, the court’s calculation of the

guidelines range, and the denial of his request for a downward variance.

      Norman relies on Bushert for his argument, but this case is not like Bushert.

There the court told the defendant that “under some circumstances” he “may have

the right to appeal” his sentence. Bushert, 997 F.2d at 1352. It did not tell him

that he was waiving his right to appeal his sentence except as provided in the plea

agreement. Id. Because “[i]t [was] not manifestly clear that [the defendant]

understood he was waiving his appeal rights,” we did not enforce his appeal

waiver. Id. at 1353. But Norman was told during his plea colloquy that he was


                                          4
                Case: 17-14486        Date Filed: 11/15/2019       Page: 5 of 6


waiving his right to appeal, and he said that he understood the waiver and agreed to

it freely and voluntarily. For those reasons his waiver is enforceable. See Weaver,
275 F.3d at 1333 (enforcing waiver where “the waiver provision was referenced

during [the defendant’s] . . . plea colloquy and [the defendant] agreed that she

understood the provision and that she entered into it freely and voluntarily”).

       Second, Norman contends that an exception to his appeal waiver applies

because the district court imposed a sentence that was above his guidelines range.

He argues that by denying his request for a variance, the court effectively

miscalculated his guidelines range and imposed a sentence that was too high. We

reject that contention. The appeal waiver allows Norman to appeal if his sentence

“exceeds the advisory guideline[s] range.” We interpret that exception according

to its plain meaning. See United States v. Rubbo, 396 F.3d 1330, 1334 (11th Cir.

2005). In ordinary legal usage, denying a variance is not the same as exceeding the

guidelines range. A variance is a “sentence set outside the advisory guidelines

range.” United States v. Irizarry, 458 F.3d 1208, 1212 (11th Cir. 2006) (emphasis

added), aff’d, 553 U.S. 708 (2008). 2 A variance does not change the otherwise

applicable range. Norman admitted that his guidelines range was 37 to 46 months




       2
          The same is true of a departure, if that is what Norman intended to request. See
Irizarry, 458 F.3d at 1212; Downward Departure, Black’s Law Dictionary (11th ed. 2019) (“In
the federal sentencing guidelines, a court’s discretionary imposition of a sentence more lenient
than the standard guidelines propose . . . .”) (emphasis added).
                                                5
              Case: 17-14486     Date Filed: 11/15/2019    Page: 6 of 6


in prison. The district court did not exceed that range when it sentenced him to 37

months in prison, so the appeal waiver’s exception for an above-guidelines

sentence does not apply.

      Third, Norman contends that his appeal waiver is ambiguous. We disagree.

By signing the plea agreement, Norman agreed that he “forever waive[d] any right

to an appeal or other collateral review of [his] sentence in any court,” with only a

few exceptions. (Emphasis added.) None of those exceptions applies here. Under

the plain language of the plea agreement, Norman waived his right to bring this

appeal.

      DISMISSED.




                                          6